Beasley, Judge,
dissenting.
I respectfully dissent because the plain language of OCGA § 19-6-19 (a) limits its two-year repose requirement to cases in which there has been an adjudication of permanent alimony or child support. The legislature, taking into account that the passage of time increasingly diminishes the currency of the adjudication, recognized that financial circumstances and needs change in domestic situations. Thus it expressly provided a procedural mechanism for revision of the court-decreed alimony or child support. OCGA § 19-12-40 does not apply to these issues of continuing obligations insofar as future duties are concerned, but the two-year waiting period in OCGA § 19-6-19 (a) gives res judicata effect to the adjudication with respect to the obligations accruing in the interim.
When a petition for revision is brought, the focus of the inquiry is whether there has been “a change in the income and financial status of either former spouse or in the needs of the child or children” such as would warrant a modification and revision of the original adjudication. This is different from the thrust in the initial adjudication of the issue of child support, which is not concerned with changing for the future what has already been judicially ordered previously, but rather with judicially establishing the financial obligations of the noncustodial parent for the first time.
The latter has never been done with regard to the Taylors and their children. The original decree of divorce in 1981 awarded permanent custody of the two boys, now ages 18 and 11, to the mother with no mention of child support. In 1985 there was a change of custody effected by juvenile court order which stated that the issue before it was change of custody. Although the father who sought the change initially also requested a child support adjudication, he either tacitly *415withdrew or abandoned the effort for court intervention into this matter, thus keeping within the family the division of financial responsibility. In any event, there was no adjudication. That did not mean that the non-custodial parent no longer had a duty to support. See Collins v. Collins, 172 Ga. App. 748 (324 SE2d 475) (1984).
Decided March 19, 1987
Rehearing denied April 1, 1987
Charles A. Mullinax, for appellant.
J. Douglas Sexton, for appellee.
Thereafter the father found it advisable to obtain the court’s determination of the application of OCGA § 19-7-2 and instituted the present action. I do not find the two-year prohibition in OCGA § 19-6-19 (a) a bar to the father’s complaint. Where he, like the parent in Wilde v. Wilde, 239 Ga. 750 (239 SE2d 3) (1977), did not obtain a judicial determination as to the non-custodial parent’s financial obligations for the child, he is not foreclosed for two years from doing so. As said in Wilde, supra at 751: “Code Ann. § 30-220 (now substantially OCGA § 19-6-19) relates strictly to petitions for modification of alimony or child support... by the same party.” He is as much entitled to his day in court as was the petitioner in Griffin v. Griffin, 248 Ga. 743 (285 SE2d 710) (1982), where like here, there was no final order on the matter of support next preceding a two-year period.
There has been no court determination of support requirements, and the children, if not the father, are entitled to one. It is their rights which are being litigated, as recognized in Dept. of Human Resources v. Brinson, 171 Ga. App. 905, 906 (321 SE2d 763) (1984): “A custodial parent cannot waive a child’s right to support from the noncustodial parent. Crumb v. Gordon, 157 Ga. App. 839 (278 SE2d 725) (1981).”
I am authorized to state that Presiding Judge Banke, Judge Carley, and Judge Pope join in this dissent.